Citation Nr: 9900485	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-43 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
right middle and ring fingers and loss of use of the right 
hand, claimed as secondary to the service-connected right 
little finger traumatic arthritis and subsequent amputation.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for nerve damage 
of the right middle and ring fingers and loss of use of the 
right hand, claimed as a residual of January 1994 surgery 
during which the right little finger was amputated.


REPRESENTATION

Appellant represented by:	 John Dudley Rutland, Attorney



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the March 1996 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for right middle 
and ring finger nerve damage and loss of use of the right 
hand and denied compensation for the same disorders claimed 
as residuals of VA medical care under the criteria of 
38 U.S.C.A. § 1151.  

In two September 1995 statements in support of claim, the 
veteran asserted that his service connected right little 
finger traumatic arthritis and subsequent amputation had 
increased in severity.  The RO has not addressed the issue of 
entitlement to an increased rating for the service-connected 
right little finger traumatic arthritis with subsequent 
amputation.  This matter is referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that he has nerve damage and loss of use 
of his right middle and ring fingers and that he has right 
hand nerve damage which causes loss of use of his right hand.  
He asserts that these disorders are secondary to his service-
connected traumatic arthritis of the right little finger with 
subsequent amputation and that they are residuals of the 
January 1994 surgical amputation of the right little finger 
performed at a VA facility.  The Board notes that, in June 
1997 during the pendency of this appeal, the RO granted 
service connection for a scar on the ulnar border of the 
right hand with neuroma and assigned a 10 percent evaluation 
effective from March 1994.  The veteran was informed of this 
decision by letter dated in June 1998 and he has not appealed 
the rating assigned.

By rating decision dated in April 1995, the RO denied 
entitlement to service connection for carpal tunnel syndrome, 
claimed as secondary to the service-connected right little 
finger amputation.  Since that time, the veteran has asserted 
that he has nerve damage that runs up his right arm and 
causes pain up his right arm to his elbow and that this pain 
is related to the service-connected right little finger 
disorder or to the January 1994 surgical amputation of the 
right little finger.  The RO has not addressed the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage to the right arm.  The 
Board finds that this issue is inextricably intertwined with 
the issues currently on appeal and should be developed by the 
RO.  

A January 1994 VA hospital report shows that the veteran 
underwent surgical amputation of the right fifth finger 
without complication, that his wound remained clean and dry, 
that he remained afebrile and neurovascularly intact in the 
remainder of his digits, that his post-operative course was 
uncomplicated, and that he was released the day after the 
operation.  

After his discharge from the hospital in January 1994, the 
veteran sought treatment on numerous occasions from January 
1994 to present complaining of right hand pain, tenderness, 
and swelling.  Several examiners noted that the veteran had 
chronic right hand pain and he was given medications.  

The October 24, 1996, rehabilitative therapy note shows that 
the veteran was status post amputation of the right fifth 
finger, that he had contracture of the right fourth 
metacarpophalangeal joint, and that he had exquisite 
tenderness over the amputation site.  It was noted that 
electromyography and nerve conduction studies were not 
performed and that occupational therapy functional hand 
evaluation would be obtained.  

The October 24, 1996, VA examiner noted that the veteran 
underwent right small finger amputation in January 1994 and 
that, while he initially did well, he had had complaints of 
increasing right hand disability due to some drawing in his 
ring finger.  The veteran also complained of pain to light 
touch along the ulnar boarder of his right hand.  Examination 
revealed a 6.5 centimeter incision along the ulnar border of 
his hand with evidence of a ray resection of the base of the 
proximal metacarpal in the small finger ray.  The examiner 
reported that there was tenderness to percussion over the 
distal course of the incision consistent with a neuroma with 
fathom radiation of pain into the little finger.  Range 
of motion of the right ring finger was somewhat peculiar in 
that with distraction the veteran was able to fully extend 
his finger.  However, he prefers to keep it maximally flexed 
during demonstration.  The examiner reported that, with 
encouragement, the veteran was able to actively extend his 
finger.  Range of motion and dorsiflexion showed 95 degrees 
of metacarpal phalangeal motion, 110 degrees of proximal 
interphalangeal motion, and 70 degrees of distal 
interphalangeal motion.  It was noted that he was easily able 
to bring his pulp into his palm.  

The October 1996 VA examiner stated that the veterans 
inability to fully flex his ring finger appeared more 
behavioral than functional and that neurological evaluation 
of the ring finger was normal.  The impression was status 
post fifth ray resection, secondary to chronic pain in the 
right fifth ray, service connected, with residual complaints 
of right hand diminished range of motion.  

The examiner commented that, with respect to disability of 
the right hand, since the veteran was currently retired, 
there was little in the way of functional deficit that would 
impair his livelihood.  The examiner reiterated that he 
believed that the diminished function of the right hand 
appeared behavioral although there certainly was some 
residual pain from what is probably an incisional neuroma.  
The examiner noted that the veteran maintained his ability to 
use the remainder of his hand to carry on activities of daily 
living as he carried a duffel bag in that hand at the time of 
his examination.  

The impression of the October 1996 right hand X-rays was 
amputation of the right fifth finger from the base of the 
fifth metacarpal; flexion deformity in the proximal 
interphalangeal joint; old non-healed fracture in the styloid 
process of the right ulna; and post-traumatic arthritis in 
the right wrist cannot be ruled out.

An October 25, 1996, occupational therapy note shows that the 
veteran was seen for functional hand evaluation.  Testing 
revealed limitation of motion of the right third and fourth 
fingers, decreased right upper extremity grip, and decreased 
right upper extremity coordination.  The occupational 
therapist noted that the veteran scored significantly below 
the first percentile on the Minnesota Rate of Manipulation 
Placing and Turning Tests as well as the Purdue Peg Board 
Assembly Test.  It was also noted that he experienced 
difficulty with dressing, particularly with fasteners, 
bathing, and toileting and that he required assistance 
with housekeeping and cooking tasks.

It is noted that September and October 1995 treatment 
providers reported that the veteran was able to do strength 
if distracted, that he could flex and extend the distal and 
proximal interphalangeal joints when distracted, and that the 
impressions included no anatomic reason for ring finger 
status seen.  Additionally, the October 1996 VA examiner 
stated that the veterans inability to fully flex his ring 
finger appeared more behavioral than functional and that 
neurological evaluation of the right ring finger was normal.  

However, treatment records dated from January 1994 to August 
1995 show that the veteran received a cortisone shot to the 
right ring finger in March 1994; that he complained of right 
middle finger symptoms and right fourth digit problems such 
as pain and flexion deformity in July 1994, May 1995, and 
August 1995; and that a June 1995 treatment provider noted 
that there was chronic deformity of the R finger and 
small finger area.  Additionally, an October 1996 
rehabilitative therapy note shows that the veteran had 
contracture of the right fourth metacarpophalangeal joint.  

The October 1996 X-rays of the right hand reveal the right 
fifth finger was amputated from the base of the fifth 
metacarpal and that there was a flexion deformity in the 
proximal interphalangeal joint.  As the right fifth finger 
was amputated from the base of the fifth metacarpal prior to 
this X-ray, it is unclear which finger currently has a 
flexion deformity in the proximal interphalangeal joint.  
Moreover, the October 1996 VA examiner did not address the 
alleged disorders of the veterans right middle finger or 
arm.  Therefore, based on the aforementioned, the Board finds 
that additional VA orthopedic and neurological examinations 
are warranted to determine the current nature and etiology of 
all right hand, right middle finger, right ring finger, and 
right arm disorders.  

In correspondence dated in October 1998 the veteran expressed 
dismay at not having been advised of his right to a hearing 
in connection with his claims for VA benefits.  He was of the 
opinion that such a hearing before a haring officer at the RO 
would be beneficial to his claims.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO, and a transcript of such hearing, 
if held, should be associated with the 
claims file.

2.  The RO should adjudicate the claim of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
nerve damage to the right arm and the 
veteran should be informed of his 
appellate rights

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for 
service connection for nerve damage to 
the right middle and ring fingers and 
loss of use of the right hand, claimed as 
secondary to the service-connected right 
little finger amputation with status-post 
traumatic arthritis and for compensation 
under 38 U.S.C.A. § 1151 for the same 
disorders claimed as residuals of the 
January 1994 surgical amputation of the 
right little finger.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all pertinent records 
from any sources indicated, particularly 
with respect to all records not already 
obtained from the VA medical facilities 
in Houston (on Holcombe Boulevard) and 
Beaumont, Texas. 

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
any right middle finger, right ring 
finger, right hand, and right arm 
disorders.  The veteran's claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations, the receipt and review of 
which should be acknowledged by each 
examiner in the examination reports.  Any 
further indicated tests and studies 
should be performed.  



The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiners.  
The examiners should specifically 
identify all right hand, right middle 
finger, right ring finger, and right arm 
disorders found.  The examiners should 
provide an opinion as to whether any such 
disorder found is at least as likely as 
not related to the veterans service-
connected right little finger traumatic 
arthritis and subsequent amputation or to 
the January 1994 surgery during which the 
right little finger was amputated.  

Also, the examiners should state whether 
or not the January 1994 right little 
finger amputation or the service-
connected right little finger traumatic 
arthritis with subsequent amputation as 
likely as not aggravated (permanently 
increased) any preexisting right middle 
finger, right ring finger, right hand, or 
right arm disability beyond any normal 
progression of the disorder, and, if so, 
to what extent the service-connected 
disorder or January 1994 surgery is 
responsible for any demonstrated increase 
in symptomatology.  Any opinions 
expressed must be accompanied by a 
complete rationale.

5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998)  Any additional 
development deemed necessary should be 
conducted.


6.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and United 
States Court of Veterans Appeals (Court) 
decisions, particularly to include 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.310; 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  

If the benefits requested on appeal, for which a notice of 
disagreement has been filed, are not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
